                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                 :
                                         :
             v.                          :      CRIMINAL ACTION
                                         :      NO. 19-266
CHRISTOPHER EDWARDS                      :
                                         :


                                        ORDER

      AND NOW, this 9th day of July, 2021, upon review of Defendant’s pro se Motion for

Compassionate Release, and the government’s response thereto, it is hereby ORDERED that

Defendant’s Motion for Compassionate Release (Docket No. 34) is DENIED.



                                         BY THE COURT:



                                         /s/ Jeffrey L. Schmehl
                                         Jeffery L. Schmehl, J.
